                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         RHONDA HUBBARD,
                                   4                                                       Case No. 19-cv-06363-YGR
                                                       Plaintiff,
                                   5
                                                  v.                                       CASE MANAGEMENT AND
                                   6                                                       PRETRIAL ORDER
                                         RCM TECHNOLOGIES (USA), INC.,
                                   7
                                                       Defendant.
                                   8

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                    PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                           Monday, December 7, 2020 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    REFERRED TO ADR FOR PRIVATE MEDIATION
                                                                                              April 17, 2020
                                  14    TO BE COMPLETED BY:

                                  15    LAST DAY TO JOIN PARTIES OR AMEND                     Only with court approval and good cause
                                        PLEADINGS:                                            by motions under FRCP Rule 16(b)(4)
                                  16
                                        NON-EXPERT DISCOVERY CUTOFF:                          November 30, 2020
                                  17
                                        DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To             On 35 day notice [filed by December 29,
                                  18
                                        BE HEARD BY:                                          2020]
                                  19
                                        COMPLIANCE HEARING (SEE PAGE 2)                       Friday, January 3, 2020 at 9:01 a.m.
                                  20
                                       As set forth above, the parties are REFERRED to private mediation. The parties shall provide the
                                  21
                                       Court with the name of an agreed-upon mediator and date of mediation by December 20, 2019 by
                                  22
                                       filing a JOINT Notice. A compliance hearing regarding shall be held on Friday, January 3, 2020
                                  23
                                       on the Court's 9:01a.m. calendar, in the Federal Courthouse, 1301 Clay Street, Oakland,
                                  24
                                       California, in courtroom 1. By December 20, 2019, the parties shall file either the JOINT Notice
                                  25
                                       or a one-page JOINT STATEMENT setting forth an explanation for their failure to comply. If
                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                   1   compliance is complete, the parties need not appear and the compliance hearing will be taken off

                                   2   calendar. Telephonic appearances will be allowed if the parties have submitted a joint statement

                                   3   in a timely fashion.

                                   4          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing

                                   5   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All

                                   6   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.

                                   7          IT IS SO ORDERED.

                                   8   Dated: December 11, 2019

                                   9                                                   ______________________________________
                                                                                       YVONNE GONZALEZ ROGERS
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
